                Case 3:21-cv-00851-BJD-PDB Document 1 Filed 08/31/21 Page 1 of 5 PageID 1


Pro Sc 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract



                                        UNITED STATES DISTRICT COURT
                                                                               for the

                                                               Middle District of Florida             [:]

                                                                  Jacksonville Division

CAROLINA HOUSING PARTNERSHIP ASSOCIATION
           AFFILIATE OF A.H.O.C
                                                                                         Case No.    3_B        - c\ ( -    i5\ -bl) )?"bD
                                                                                                      (to be filled in by the Clerk's Office)

                                  Plai11tifJM
(Write tlte ji,ll name of each plaintijfll'ho is jili11g this complaint.
ff t!te names ofall the plaintiffs cannot fit in !he space above,                        Jury Trial: (check one)     D Yes        ~ No
please write "see al/ached" in the space and a11acl1 an additional
page willt tlte full list of11a111es.)
                                  -v-
      SMALL BUSINESS ADMINISTRATION {SBA}
                      &
              SYNOVUS BANK, N.A.                                                                                                                     ......,
                                                                                                                                                     =
                                                                                                                                                    ,......,
                                                                                                                                                    :lb
                              Defe ndant(s)                                                                                                         c::
(Write the full name ofeaclt defendant wlto is being sued. Ifthe                                                                                    G "")

names of all the dejendan/s ca1111ot fit in the space above, p lease                                                                                c.0                11
write "see altached " i,r the space and auac/1 a11 addi1io11al page                                                                                                    r
witIt 1hef11/l list ofnames.)                                                                                                       --.. -; - -0
                                                                                                                                    __: - 4 : - ,                      l'1
                                                                                                                                    -·~ ,-. ~ ::?.:                    Ci
                                                                                                                                    -j--1~!
                                                                                                                                             · "3
                COMPLAINT FOR A CML CASE ALLEGING BREACH OF CONTR;\~T~
                                                  (28 U.S.C. § 1332; Diversity of Citizenship)


I.        The Parties to This Complaint
           A.        T he Plaintiff(s)

                     Provide the information below for each plaintiff named in the complai nt. Attach additional pages if
                     needed .
                                Name                                       Carolina Housing Partnership Association c/o Rufus Smith

                                Street Address                             11510 Laguna Court

                                C ity and County                           Jacksonville County of Duval
                                State and Zip Code                         Florida 32218

                                Te lephone N umber                         [904] 554-0682

                                E-mai l Address                            rlsmith@carolinahousingpartnership.com



           8.        T he Defendant(s)

                      Provide the information below for each defendant named in the complaint, w hether the defendant is an
                      indjvidual, a government age ncy, an organization, or a corporation. For an indiv idual defendant,
                      include the person's job or title (iflmow11) . Attach additional pages if needed.

                                                                                                                                                         Page I of 5
              Case 3:21-cv-00851-BJD-PDB Document 1 Filed 08/31/21 Page 2 of 5 PageID 2



Pro Se 4 (Rev. 12/16) Complaint for a Civil C.a9e Alleging Breach of Contract

                      Defendant No. I
                                 Name                                    Small Business Administration (SBA)
                                 Job or Title (if known)                 Office of General Counsel
                                 Street Address                          409 3rd. Street SW
                                 City aod.{;punty                        Washington
                                 State and~p Code                        District of Columbia 20416
                                            ~-
                                 TelephO!tC,J~umber                      800-827-5722
                                            .·. :m::.
                                 E-mail A ~ (ifkno.,.,.,,J               SBA.gov


                      Defendant No. 2
                                 Name                                    Allan E. Kamensky

                                 Job or Title (ifknmm)                   General Counsel / Executive Vice President
                                 Street Address                          3400 Overton Park Drive SE Suite 110
                                 City and County                         Atlanta County of Fulton
                                 State and Zip Code                      Georgia 30339
                                 Telephone Number                        888-796-6887
                                 E-mail Address (ifknoK'n)                Synovus.com


                      Defendant No. 3
                                 Name
                                 Job or Title (ifknOllw)
                                 Street Address
                                 City and County
                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address (ifknoKw)


                       Defendant No. 4
                                  Name
                                  Job or Title (ifknown)
                                  Street Address
                                  City and County
                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address (iflcn""w)


                                                                                                                      Page2of 5
               Case 3:21-cv-00851-BJD-PDB Document 1 Filed 08/31/21 Page 3 of 5 PageID 3


Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

          A.         The Plaintiff(s)

                      I.        If the plaintiff is an individual
                                The plaintiff, (name)                                                      , is a citizen of the
                                State of (name)

                     2.         If the plaintiff is a corporation
                                The plaintiff, (11ame)          Carolina Housing Partnership Association        , is incorporated
                                under the laws of the State of (name)          South Carolina
                                                                               --------------------
                                and has its principal place of business in the State of (name)
                                 Florida & S.C.


                     (If more than one plaintiff is named in the complaint, attach an additional page providing the
                     same information for each additional plaintiff.)

          B.         The Defendant(s)

                      1.        If the defendant is an individual
                                The defendant,        (name)                                                    , is a citizen of
                                                                --------------------
                                the State of (name)                                                        . Or is a citizen of
                                 (foreign nation)



                     2.         If the defendant is a corporation
                                The defendant,        (name)                                               , is incorporated under
                                                         ------------------
                                the laws of the State of (name)                                                       ' and has its
                                principal place of business in the State of (name)
                                Or is incorporated under the laws of (foreign natio11)
                                and has its principal place of business in (name)

                     (If more than one defendant is named in the complaint, attach an additional page providing the
                     same information for each additional defendant.)

          C.         The Amount in Controversy

                     The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                     stake-is more than $75,000, not counting interest and costs of court, because (explain):

                                                                                                                            Page 3 of 5
              Case 3:21-cv-00851-BJD-PDB Document 1 Filed 08/31/21 Page 4 of 5 PageID 4


Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract
                     [Forfeiture] Asset Value $39,542.19
                     Additional amount Plainfitt's claims: $250,000 pain and suffering due over one year of forced hold on
                     Plaintiffs business account, Punitive Damages, Attorney fees, unfair treatment of bank charging business
                     with payment and interest one year after closing of account when funds are infact still on hold.


III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.


          The plaintiff, (name)          Carolina Housing Partnership Association                                   , and the defendant,
          (name)     Small Business Administration and Synovus Bank                                , made an agreement or contract on
          (date)         05/13/2020          . The agreement or contract was (oral or writlen)   Written         E] . Under that
          agreement or contract, the parties were required to (specify what the agreement or contract required each party to do)
          Both Defendant's agreement were written in "Promissory Note"

          SEE ATTACHED EXHIBIT 11A" STATEMENT OF CLAIM




          The defendant failed to comply because (specijj• what the dejendant did or jailed to do that failed to comply with wlrat the
          agreement or contract required)
          THE DEFENDANT'S FAILED TO COMPLY WITH WHAT THE AGREEMENT REQUIRED.




          The plaintiff has complied with the plaintiffs obligations under the contract.

IV.       Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Iriclude any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.
          WHEREFORE, the plaintiff request the full asset value of & $39,542.19 returned. Plus damages for pain and
          suffering, punitive damages of $250,000, attorney's fees. Closing my account on the the request of SBA and not
          allowing me to operate my business by bogus, unsubstanuated accusations by keeping me from performing the
          duties of my business for over a year. (See a full detail explanation in Statement of Claim Attached).




                                                                                                                                   Page4of 5
               Case 3:21-cv-00851-BJD-PDB Document 1 Filed 08/31/21 Page 5 of 5 PageID 5


Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     seived. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:                      08/29/2021


                     SignatureofPlaintiff                  7;:'.'f. c,l(' - ~
                     Printed Name of Plaintiff              Rufus L. Smith


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5
